Opinion issued March 30,
2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00294-CV
———————————
In
re KATHLEEN ANN MONTAGUE, Relator

 

 
Original Proceeding on
Petition for Writ of Habeas Corpus

 

 
 
MEMORANDUM OPINION
          Relator, Kathleen Ann Montague, has filed
a petition for writ of habeas corpus.  See Tex.
R. App. P. 52.1; see also Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004).
 She complains of the trial court’s March
20, 2012 order entitled, “Order of Enforcement by Contempt and Order for
Commitment to the Harris County Jail.” * 
In the order, the trial court found relator in criminal contempt for
violating, on two occasions, an agreed possession order.  For the violations, the trial court ordered
relator confined in jail for 90 days, with her sentence set to begin on March
30, 2012.  Having reviewed the petition
and the record, we conclude that relator has not shown that the trial court’s contempt
order is void, either because it is beyond the court’s power or because relator
has not been afforded due process.  See In Re Henry, 154
S.W.3d 594, 596 (Tex. 2005).
          However,
in conformity with the record and the date the order sets for relator’s
sentence to begin, we reform the March 20, 2012 contempt order to reflect that
relator is initially to appear and surrender herself to the Harris County
Sheriff’s Office on March 30, 2012 at 7:00 p.m., rather than on March 23, 2012
at 7:00 p.m., as stated in the order.  See In re Stenson,
No. 14-06-00094-CV, 2006 WL 1331147, at *2 (Tex. App.—Houston [14th Dist.] May
11, 2006, orig. proceeding) (mem. op.) (recognizing appropriateness of reforming contempt order when
trial court miscalculated date sentence was to end); In re Zapata, 129 S.W.3d 775, 781 (Tex. App—Fort Worth 2004, orig.
proceeding) (reforming portion of contempt order).  
          We
deny relator’s petition for writ of habeas corpus and reform the March 20, 2012
contempt order, as indicated.  
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Jennings and Higley.




*         This
original proceeding arises out of Cause No. 2005–17008, styled In
the Interest of A.W.L., K.E.L., and
G.W.L., Minor Children, in the
247th District Court, Harris County, Texas, the Honorable Bonnie Crane Hellums, presiding.